                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    LYNN GUIWAN,                                            Case No. 2:17-CV-2480 JCM (EJY)
                 8                                            Plaintiff(s),                    ORDER
                 9           v.
               10     GGP MEADOWS MALL LLC,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of Guiwan v. GGP Meadows Mall, LLC, case no.
               14     2:17-cv-02480-JCM-EJY. The parties filed a stipulation for binding short trial with high/low
               15     parameters and request for settlement conference. (ECF No. 36).
               16             The parties indicate that they “agree to submit an [a]greement for [s]hort [t]rial and
               17     [r]equest for [a]pproval pursuant to General Order No. 2013-01.” Id. The parties separately
               18     filed Form 4(a)(2), which is required for this court to approve the parties’ request. As a result,
               19     the parties’ stipulation is granted; the court will address the parties’ request for a short trial
               20     separately. Further, the parties are instructed to complete and file a form AO 85 to consent to
               21     proceed before a magistrate judge within seven (7) days of this order.
               22             The parties also ask the court to vacate the current March 9, 2020, trial date and schedule
               23     a settlement conference. In light of the parties’ intent to proceed before a magistrate judge, the
               24     court will vacate the current trial date.
               25             The court grants the parties’ request for a settlement conference. The court refers this
               26     matter to Magistrate Judge Ferenbach for a settlement conference.
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the parties’ stipulation
                3     (ECF No. 36) be, and the same hereby is, GRANTED.
                4            IT IS FURTHER ORDERED that the current March 9, 2020, trial date be, and the same
                5     hereby is, VACATED.
                6            IT IS FURTHER ORDERED that the instant action be, and the same hereby is, referred
                7     to Magistrate Judge Ferenbach for a settlement conference.
                8            IT IS FURTHER ORDERED that the parties shall complete and file a form AO 85 to
                9     consent to proceed before a magistrate judge within seven (7) days of this order.
              10             DATED February 14, 2020.
              11                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
